

115 HR 6432 IH: Advancing Youth Enrollment Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6432IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. McEachin (for himself, Mr. Moulton, Mr. Al Green of Texas, Mr. Espaillat, Mr. Krishnamoorthi, Ms. Norton, Mr. Serrano, Mr. Carson of Indiana, Mrs. Watson Coleman, Mr. Evans, Ms. Clarke of New York, Mr. Blumenauer, Mr. Hastings, Mr. Payne, Ms. Barragán, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the applicable percentage under the premium
			 assistance tax credit for households with young adults.
	
 1.Short titleThis Act may be cited as the Advancing Youth Enrollment Act. 2.Reduction of applicable percentage for certain taxpayers (a)In generalParagraph (3) of section 36B(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(F)Reduction of applicable percentage for certain taxpayers
 (i)In generalThe initial and final applicable percentages under clause (i) of subparagraph (A) (after application of clause (ii) of such subparagraph) shall each be reduced (but not below zero) by—
 (I)in the case of an applicable taxpayer with an eligible household member who has not attained 31 years of age as of the close of the taxable year, an amount equal to the applicable percentage of 2.5 percentage points, and
 (II)in the case of an applicable taxpayer with an eligible household member who has attained at least 31 years of age as of the close of the taxable year, an amount equal to the applicable percentage of—
 (aa)2.5 percentage points, minus (bb)the amount equal to the product of 0.5 percentage points multiplied by the number of years of age of such eligible household member as of the close of the taxable year in excess of 30.
 (ii)Applicable percentageFor purposes of clause (i), the applicable percentage shall be the amount (expressed as a percentage) equal to the quotient of—
 (I)the total number of individuals who— (aa)are taken into account in determining the applicable taxpayer's family size under subsection (d)(1) and are covered under the qualified health plan, and
 (bb)have not attained 35 years of age as of the close of the taxable year, and (II)the total number of individuals who are described in item (aa) of subclause (I).
 (iii)Eligible household memberFor purposes of this subparagraph, the term eligible household member means the youngest individual who— (I)is taken into account in determining the applicable taxpayer's family size under subsection (d)(1) and is covered under the qualified health plan, and
 (II)has attained 18 years of age but not attained 35 years of age as of the close of the taxable year. (iv)RoundingAny reduction determined under clause (i) shall be rounded to the nearest 1/10th of 1 percentage point..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			